Citation Nr: 0334432	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-15 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 19, 
2001 for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than March 19, 
2001, for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.

This appeal originates from rating decisions dated in 
December 2000 and March 2002.  In the December 2000 rating 
decision, the RO granted service connection for PTSD and 
assigned a 50 percent rating, effective December 10, 1999.  
The appellant submitted a notice of disagreement with the 
assigned rating in March 2001, and a statement of the case 
(SOC) was issued in May 2001.  The appellant perfected his 
appeal to the Board of Veterans' Appeals (Board) with the 
filing of a substantive appeal in June 2001.  In March 2002, 
the RO increased the assigned rating for the appellant's PTSD 
to 70 percent, effective March 19, 2001.  The appellant filed 
a notice of disagreement with the assigned rating in April 
2002, and a SOC was issued in July 2002.  The appellant 
perfected his appeal to the Board of Veterans' Appeals 
(Board) with the filing of a substantive appeal in July 2002.

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has characterized the issue 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, although the RO increased the initial 
award to 70 percent during the pendency of the claim, as a 
higher evaluation is available for this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher initial evaluation 
remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  




REMAND

In written argument in July 2002, the veteran's 
representative asserted that the RO "failed in its Duty to 
Assist in that they did not obtain and review all the records 
listed in the NOD (Notice of Disagreement)".  In this 
regard, the veteran specifically noted in the March 2002 NOD 
that he received psychiatric treatment at the VA medical 
center (VAMC) in Salisbury, North Carolina, and at the VA 
outpatient clinic in Greenville, South Carolina.  In fact, a 
Report of Contact dated in August 2001 reflects the veteran's 
specific request that the RO obtain records from the 
Greenville, outpatient clinic where he was being treated 
every two months.  These records are not on file (with the 
exception of a few test reports).  Also not on file are 
treatment records from the Greenville Vet Center on Lavinia 
Ave., a facility which the veteran indicated (in a July 2000 
statement) that he received treatment for PTSD.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, an attempt must be 
made to obtain these and any other outstanding records that 
may be pertinent to the pending appeal.  38 U.S.C.A. 
§ 5103A(b)(c).

The Board also notes that, in an October 2002 letter, the RO 
requested that the veteran provide further information and/or 
evidence to support his claims for earlier effective dates 
for his PTSD rating and TDIU 30 days of the date of the 
letter, consistent with the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003).  The RO noted that it would decide the 
claims after 30 days.  However, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to submit the additional information 
and/or evidence requested regarding all three issues on 
appeal.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should obtain all of the 
veteran's outstanding treatment records 
from the VA medical facilities in 
Salisbury, North Carolina, and Greenville, 
North Carolina, as well as the Vet Center 
in Greenville, North Carolina, up to 
present.  The RO must follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from Federal facilities.  

2.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information, and if 
necessary, authorization is provided.  The 
RO should also invite the appellant to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond.    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 70 percent 
for PTSD, in light of all pertinent 
evidence and legal authority.  
Thereafter, the RO should readjudicate 
the issues of entitlement to effective 
dates earlier than March 19, 2001, for 
the assigned evaluation for PTSD and for 
a TDIU.  

7.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (and full reasons and bases for the 
RO's determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




